                        UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

United States of America                           §
                                                   §
vs.                                                §
                                                   §      Case Number: DR:19-M -05106(1)
(1) Shawn Dewayne Johnson                          §
  Defendant


                           ORDER APPOINTING COUNSEL
             The above named defendant has testified under oath, or has otherwise satisfied this
court, that he/she is financially unable to obtain counsel and does not wish to waive
representation by counsel.

           Therefore, in the interest of justice, Alberto Ramon, is hereby appointed to represent
the defendant in the above-styled and numbered cause.

              This appointment shall remain in effect until further order of this court.

ORDERED on 31st day of May, 2019.



                                                   ______________________________
                                                   VICTOR ROBERTO GARCIA
                                                   UNITED STATES MAGISTRATE JUDGE
